Judgment and order affirmed, 30sts. No opinion. Mills, Rich and Kelly, JJ., concurred; Jenks, P. .Jayeox, J., voted for reversal upon the ground that under the statu\e State of New Jersey,* where the mortgaged premises are sitúatele should first be had to the mortgaged premises.

Decisions by the Presiding Justice upon Applications to'l from the Appellate Term.


 See N. J. Laws of 1880, p. 255, chap. 170, § 2, as amd. byj. Laws of 1881, p. 184, chap. 147; 3 Comp. Stat. N. J. 3421, § 48; Thompson v. Lakewood City Development Co. (105 Misc. Rep. 680, 681).— [Re: